Appeal from an amended order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered April 5, 2004 in an action for a declaratory judgment and an injunction. The amended order denied plaintiffs motion for an injunction and granted judgment declaring, among other things, that defendants are not obligated to fund plaintiffs general health services and nursing program.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Laborers Intl. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977 [1989]). Present—Hurlbutt, J.P., Scudder, Kehoe, Smith and Hayes, JJ.